                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 VOEGELE MECHANICAL, INC.,                        :      CIVIL ACTION
                                                  :
                               Plaintiff,         :
                                                  :
                        v.                        :      No. 18-3018
                                                  :
 LOCAL UNION NO. 690 OF THE UNTED                 :
 ASSOCIATION OF JOURNEYMEN AND                    :
 APPRENTICES OF THE PLUMBING AND                  :
 PIPE FITTING INDUSTRY OF THE                     :
 UNTED STATES AND CANADA,                         :
                                                  :
                               Defendant.         :
                                                  :

                                            ORDER

              AND NOW, this 19th day of August, 2019, upon consideration of the Second

Motion to Dismiss or, in the Alternative, to Stay Proceedings Pending Arbitration filed by

Defendant Local Union No. 690 of the United Association of Journeymen and Apprentices of the

Plumbing and Pipe Fitting Industry of the United States and Canada (“Local 690”) (Doc. No.

16), Plaintiff Voegele Mechanical, Inc.’s (“Voegele”) Memorandum of Law in Support of Reply

in Opposition to Motion to Dismiss, Local 690’s Reply, and Voegele’s Sur-Reply, as well as the

arguments made by the parties during the oral argument held on May 21, 2019, it is hereby

ORDERED that Local 690’s Second Motion to Dismiss is GRANTED pursuant to Federal Rule

of Civil Procedure 12(b)(1).

              It is FURTHER ORDERED that Voegele’s Count One is DISMISSED

WITHOUT PREJUDICE to the filing of a subsequent arbitration proceeding and the Clerk of

Court shall mark this case as CLOSED.

                                                      BY THE COURT:

                                                      /s/ Robert F. Kelly
                                                      ROBERT F. KELLY
                                                      SENIOR JUDGE
